DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              MOHAMMAD GHRAYEB and SUSAN GHRAYEB,
                          Appellants,

                                     v.

           STATE FARM FLORIDA INSURANCE COMPANY,
                          Appellee.

                               No. 4D21-1844

                           [February 24, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; G. Joseph Curley, Jr., Judge; L.T.
Case No. 50-2020-CA-009320-XXXX-MB.

   Randall Shochet of Shochet Law Group, Trenton, for appellants.

    Kristi Bergemann Rothell of Methe & Rothell, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.